DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, line 13 recites “apply machine learning algorithm”.  This should recite “apply a machine learning algorithm”.   
Claim 4 recites “second components” in line 1 and “the second component” in line 3 and again in line 4.   Line 1 should be amended to recite “second component”. 
Claim 8 is objected to because of the following informalities: claim 8, line 8 recites “configured to measure magnetic field”.  This should recite “configured to measure a magnetic field”.   Claim 8 also recites “an excited tissue” in line 12, this recitation lacks proper antecedent basis and should recite “the excited tissue”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“stimulating leads configured to transmit a neurostimulation pattern to a tissue in claim 1.
“the control unit configured to excite a tissue with a first neurostimulation pattern, receive a first magnetic signal corresponding to the first neurostimulation pattern from the one or more magnetic sensors, and apply machine learning algorithm to the first neurostimulation pattern and the first magnetic signal to generate a second neurostimulation pattern” in claim 1.
“the control unit is further configured to: excite the tissue with the second neurostimulation pattern; receive a second magnetic signal corresponding to the second neurostimulation pattern from the one or more magnetic sensors, apply the machine learning algorithm to the second neurostimulation pattern and the second magnetic signal to generate a third neurostimulation pattern” claim 3.
“a magnetic shield configured to be implanted around the one or more magnetic sensors” in claim 5.
“one or more stimulating leads configured to transmit a neurostimulation pattern to a tissue” in claim 8.
“the control unit configured to measure magnetic field generated by action potentials in an excited tissue in response to the neurostimulation pattern and generate a magnetic signal;” in claim 8.
“a magnetic shield configured to be implanted around the one or more magnetic sensors” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 8, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1, 3, 4, 8, 11 and 12 each recite either “a machine learning algorithm” or “the machine learning algorithm”.  In order to satisfy the enablement requirement the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  This is to say that any and all machine learning algorithms would necessarily have patent coverage.  However, although the language “machine learning algorithm” can be found throughout the text of the disclosure there is no explicit disclosure as to what applicant intends this machine learning algorithm to be.    No steps, or acts to perform the entire scope of “a machine learning algorithm” are disclosed.  
When determining enablement the following factors must be discussed.  
Breadth of the Claims
In this case the breadth of the claims would necessarily include any and all machine learning algorithms capable of utilizing a neurostimulation signal in combination with a sensed magnetic signal in order to generate a secondary or additional neurostimulation signal.    In this case the breadth of the claims in considerable.
Nature of the Invention 
The nature of the invention is complex; possibly complex neural signals are being provided to neurological tissue based on magnetic sensor signals (feedback).  Further, and an analysis of the sensor signal is used alter the subsequent neurostimulation signals.   This is a feedback loop and/or a closed-loop system which increases the complexity of the invention.   In this case the nature of the invention, based on the specification and claim language, is unclear.  There are no stimulation parameters provided, no specific tissue is disclosed to be stimulated and/or recorded from and no discussion of what data can be or is in the sensor signals is disclosed.  Further, it is unclear how the sensor signals are analyzed (mathematically or otherwise including hardware and software) in that no discussion is provided as to how these signals are analyzed to determine useful information. 
State of the Prior Art
The state of the prior art within neural stimulation is vast, however the feedback mechanism of utilizing magnetic signals (emphasis added) sensed post stimulation is lacking.  Therefore prior art cannot be relied upon to determine how to analyze the signals sensed and how to relate that to the neural stimulation paradigm in order to elicit the desired response.  
Level of one of ordinary skill in the art
The level of one of ordinary skill in the art, in this area, is high.  The investigators involved in determining neural signaling, feedback and using sensor signals for feedback have a high degree of knowledge.  However, even with a high degree of knowledge it would require one of ordinary skill in the art undue experimentation to determine 1) implant location, 2) sensor location, 3) how to analyze the sensor signals, 4) how the sensor signals relate to the neural tissue and final outcome. 
Level of Predictability in the Art
The predictability within the art is minimal  in that this is a complex biological system with many different variables.   In order to determine proper stimulation to elicit the desired response based on sensor signals, one must do many experiments to determine the stimulation parameters and how those parameters are altering the response once changed.  
Amount of direction provided by the inventor
In this case there is no direction provided by the inventor as to how the machine learning algorithm is to be constructed.  The only think that is broadly discussed is that the algorithm will use magnetic sensor signals to alter an unknown stimulation signal.  There are no explicit stimulation signal variables discussed, there are no steps or flowcharts provided to show how this algorithm is constructed and/or how it works.  
Existence of working examples
There are no working examples provided.  
Quantity of experimentation 
Based upon the above factors it is clear that undue experimentation is needed to develop and test a machine learning algorithm which is capable of using magnetic sensor signals to provide feedback which is then used to alter stimulation variables.  

Claims 1-3, 4, 8, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 3, 4, 8, 11 and 12  each recite “a machine learning algorithm” or “the machine learning algorithm”.  It is noted that in order to comply with the written description requirement, which is separate and distinct from the enablement requirement, the specification must provide sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor(s) had possession of the claimed invention at the time of filing.  It is necessary to determine that the inventor actually invented the claimed invention at the time of filing.  In this case it is necessary to determine that the inventor(s) had developed the machine learning algorithm at the time of filing. When discussing a computer algorithm, which is inherently software, it is necessary that the steps/procedure(s) for performing the computer function are explained in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.   In this case hardware is discussed in relation to a processor, however the exact architecture of the processor is not discussed in the specification.  It is further necessary that the software is disclosed.  In this case, there are no steps, mathematical equations, mathematical relationships and/or flowcharts that perform the claimed function.  It is noted that an algorithm is defined as “a finite sequence of steps for solving a logical or mathematical problem or performing a task”.   Furthermore it is not enough that one of ordinary skill could write software and/or software for an algorithm or a machine learning algorithm, the specification must explain how the inventor(s) intend to achieve the claimed function in order to satisfy the written description requirement.   Once again, there is no discloser as to how the machine learning algorithm is constructed, what specific signals are analyzed, how the signals are analyzed, how the analysis of the signals are related to neurostimulation and final how the signals are used to alter the neurostimulation to achieve the desired result.  
Specifically regarding claims 2 and 10:  the claims recites that the first neurostimulation pattern and the second neurostimulation pattern differ from a group consisting of waveform pattern, a value of a peak positive stimulus, a value of a peak negative stimulus, total energy per pulse and average power.  Although the specification discusses and/or mentions each of these parameters (i.e. waveform pattern, a value of a peak positive stimulus, a value of a peak negative stimulus, total energy per pulse and average power) it is unclear what a peak positive stimulus and a peak negative stimulus is or could be. The specification provides no disclosure of what applicant intends these values to be or how these values are determined.  Waveform pattern, total energy and average power are well known and conventional in the art however peak positive and peak negative stimulus is unclear and not described in the specification.
Claim 12 recites “applying an algorithm to segment the first magnetic signal into a first component and a second component”.  This algorithm is not disclosed, no steps or acts are discussed or disclosed in the specification as to how this can be performed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
 lines 2-3 recite “a tissue”, line 6 recites “an excited tissue” and line 9 recites “a tissue”.  It is unclear if these are all the same “tissue” or separate and distinct tissues.   The language is ambiguous and indefinite.  If this is an antecedent basis issue, which is unclear, then the recitation of subsequent tissue should read “the tissue”.  
Claim 1 lines 5-7 recite that the magnetic sensors are configured to measure magnetic fields generated by action potentials.   Sensors are passive components they sense signals, it is unclear how a sensor can “measure”.   The definition of the word measure is “to discover the exact size or amount of something” https://dictionary.cambridge.org/us/dictionary/english/measure .  In this case sensors do not determine or discover they merely sense.  The language is therefore indefinite. 
Claim 1, lines 12-13 further recites “apply machine learning algorithm to the first neurostimulation pattern and the first magnetic signal to generate a second neurostimulation pattern”.  It is unclear how a machine learning algorithm is applied to the signals discussed.  The signals can be processed by a machine learning algorithm in order to elicit a specific result however it is unclear how it is “applied”.  
Claims 3 and 11 recites “apply the machine learning algorithm to the second neurostimulation pattern and the second magnetic signal to generate a third neurostimulation pattern”.  It is unclear how a machine learning algorithm is applied to the signals discussed.  The signals can be processed by a machine learning algorithm in order to elicit a specific result however it is unclear how it is “applied”.  
Regarding claim 4: claim 4 depends from claim 1.  Claim 1 recites “applying the machine learning algorithm to the first neurostimulation pattern and the first magnetic signal to generate a second neurostimulation pattern”.  Claim 4 recites “extract the second component of the first magnetic signal to obtain the signal of interest, wherein the machine learning algorithm is applied to the signal of interest.”  First, “the signal of interest” in lines 4-5 lacks proper antecedent basis and should be amended to read “a signal of interest”.   It is also unclear what “a signal of interest” is or could be.  The claims, in combination are also unclear.  In claim 1 the machine learning algorithm is applied to the neurostimulation signal and the sensor signal, and in claim 4 the machine learning algorithm is applied to “a signal of interest” which is extracted.   This language is unclear.  
Regarding claim 8:
Line 4 recites “a tissue”, line 9 recites “an excited tissue”, line 12 recites “the tissue” and “an excited tissue” and line 14 recites “the excited tissue”.  It is unclear if these are all the same tissue or different tissues entirely.  The claim is indefinite and not understood. 
Lines 16-18 further recites “apply machine learning algorithm, by the control unit, to the first neurostimulation pattern and the first magnetic signal to generate a second neurostimulation pattern”.  It is unclear how a machine learning algorithm is applied to the signals discussed.  The signals can be processed by a machine learning algorithm in order to elicit a specific result however it is unclear how it is “applied”.  
Claim 9 recites “substantially same amount of energy”, it is unclear what the metes and bounds of the word “substantially” are or could be.  The term “substantially” is a relative term thus rendering the claim indefinite. 
Claim 12 recites, which depends from claim 8 recites “extracting the first component of the first magnetic signal to obtain the signal of interest, wherein the machine learning algorithm is applied to the signal of interest”.   First, “the signal of interest” in lines 5-6 lacks proper antecedent basis and should be amended to read “a signal of interest”.   It is also unclear what “a signal of interest” is or could be.  The claims, in combination are also unclear.  In claim 8 the machine learning algorithm is applied to the neurostimulation signal and the sensor signal, and in claim 4 the machine learning algorithm is applied to “a signal of interest” which is extracted.   This language is unclear.  
Regarding claim 14: claim 14 depends from claim 13 which depends from claim 8.  It is unclear if  “the tissue” is the same as “the excited tissue”.   The use of “the excited tissue” lacks proper antecedent basis if this is a different tissue.  The claim is unclear.  
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“stimulating leads configured to transmit a neurostimulation pattern to a tissue in claim 1.
“the control unit configured to excite a tissue with a first neurostimulation pattern, receive a first magnetic signal corresponding to the first neurostimulation pattern from the one or more magnetic sensors, and apply machine learning algorithm to the first neurostimulation pattern and the first magnetic signal to generate a second neurostimulation pattern” in claim 1.
“the control unit is further configured to: excite the tissue with the second neurostimulation pattern; receive a second magnetic signal corresponding to the second neurostimulation pattern from the one or more magnetic sensors, apply the machine learning algorithm to the second neurostimulation pattern and the second magnetic signal to generate a third neurostimulation pattern” claim 3.
“a magnetic shield configured to be implanted around the one or more magnetic sensors” in claim 5.
“one or more stimulating leads configured to transmit a neurostimulation pattern to a tissue” in claim 8.
“the control unit configured to measure magnetic field generated by action potentials in an excited tissue in response to the neurostimulation pattern and generate a magnetic signal;” in claim 8.
“a magnetic shield configured to be implanted around the one or more magnetic sensors” in claim 12.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding the stimulation lead, it is unclear what applicant intends the configuration to be in order to enable the lead to transmit neurostimulation patterns.  This could be that the lead includes electrodes or it could be mechanical and electrical characteristics of the lead.  
Regarding the configuration of the control unit; the specification does not disclose how the control unit is specifically configured (hardware, software etc.) in order for the control unit to perform all of the recited tasks listed above.  It is further unclear how a control unit, considered to be a typical controller and/or microcontroller, can excite tissue and measure a magnetic field.   A control unit can receive data and perform operations to determine and/or calculate a magnetic field however it is not capable of exciting tissue.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
  All claims are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chien US 2016/0374579 discloses a magnetometry monitoring system which includes a surgical instrument having a magnetometer to receive magnetic field data in response to stimulation of a nerve.  The device is used to determine nerve conduction velocity. 
Dubhashi et al. US 2019/0223777 discloses renal nerve neuromodulation in which a magnetic fields are generated before and after neuromodulation therapy. 
Beck et al. US 2016/0310732 discloses a system for restoring muscle function in the lumbar spine.  In this application magnetic fields are used to stop and start stimulation.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792